                                                                                   1~4Y 15 201
                                                                                            a~ c~, ;



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                     cASE tvuMB~.R
                                                  PLAINTIFF
                             v.                                        2:19-MJ-02046-DUTY

  BASSEM GHOBRYAL,                                                 ORDER OF TEMPORARY DETENTION
                                                                     PENDING HEARING PURSUANT
                                            ~EF~.tv~,atvT~s>.           TO BAIL REFORM ACT


     Upon motion of defendant                                            ,IT [S ORDERED that a detention hearing
is set for Tuesday, Mav 21                               , 2019          ,at 1:00       ❑a.m./ ~p.m. before the
Honorable Karen L. Stevenson                                             , in Courtroom 580

     Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                      (Other custodial officer)




Dated: ~              ~s ~~                                       ~-
                                                  U.S. District Judge/Magistrate Judge




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSI~ANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                             Page I of
